Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auweter (US 20030177943).
	Regarding Claim 1, Auweter teaches a method of making pigments, comprising: forming a first slurry including a first solvent, a substrate, and a polymer (Example 5, THF, polycarbonate and Primacor 59801, and Pigment Blue); forming a functional solvent including a second solvent and a functional component (Example 5, water and fluorosurfactant); and combining the first slurry and the functional solvent so that the substrate is encapsulated by the polymer to form a first coating (Example 5, abstract).
	Regarding Claim 2, Auweter teaches the polymer provided as a solution of the polymer in a first solvent selected depending on the solubility of the polymer used ([0010-0013]). 

	Regarding Claim 7, Auweter teaches wherein the polymer includes polystyrene, polyvinyl acetate, polymethyl methacrylate, and mixtures thereof ([0119]).
	Regarding Claims 8-9, Auweter teaches mixtures of pigments ([0019]).
	Regarding Claim 10. Auweter teaches the polymer is insoluble in the water ([0010]).
	Regarding Claim 11, Auweter teaches the solvents are miscible ([0010]).
	Regarding Claim 12, Auweter teaches water ([0015]).
	Regarding Claim 13, Auweter teaches the functional component includes a surfactant ([0134]).
	Regarding Claims 15-16, Auweter teaches continuously mixing the aqueous phase with the solvent phase and teaches the substrate being encapsulated (Example 5, abstract).  Auweter teaches the first and second solvents being miscible ([0010]) and the polymer directly precipitates when its solubility is exceeded during the mixing of the solvents ([0097]).  Auweter does not explicitly teach in the mixing the first slurry breaking into droplets dispersed in the functional solvent or the first solvent being drawn into the functional solvent to dry the polymer into a coating; however, Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of inherency has been established, In re Best, 195 USPQ 430, 433 (CCPA 1977).  With regard to the limitation that the mixing breaks the first slurry into droplets dispersed in the functional solvent and draws the first solvent into the functional solvent, when the structure recited in the prior art is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.  In this situation, the prior art exemplifies the applicant's claimed materials and method, so the claimed function relating to mixing of the materials are present in the prior art.  Absent an objective evidentiary showing to the contrary, the addition of the 
	Regarding Claim 17, Auweter teaches mixing continuously 209 grams (2+1+200+5+0.5+0.5) at a rate of 72 g/min with 2000.66 grams (0.66+2000) at a rate of 500 g/min, i.e. combining for a time of about 4 minutes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 5-6 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Auweter (US 20030177943) in view of Trummer (US 20080249209).
	Regarding Claim 5-6, Auweter teaches metal effect pigments ([0028]).  Auweter is silent as to the composition of the metal effect pigments; therefore, one of ordinary skill in the art would have been motivated to look to related art to determine suitable compositions for the metal effect pigments.  Trummer teaches metallic effect pigments being platelet shaped aluminum or copper ([0107-0108]).  It would have been prima facie obvious to one of ordinary skill in the art to modify the metal effect pigments of Auweter to be metallic effect pigments, as taught in Trummer, because they are known pigments in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving the coated pigments of Auweter with a pigment as taught in Trummer.
	Regarding Claims 18-20, Auweter teaches different solvents, polymers, and colorants.  Auweter does not explicitly teach repeating the process to form a second coating; however, Trummer teaches metallic effect pigments having multiple coating layers of different compositions ([0124-0129]). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Auweter to include multiple layers, as taught in Trummer, because metallic effect pigments having multiple coating layers are known in the art and one of ordinary skill in the art would have had a reasonable expectation of predictably achieving coated pigments of Auweter having desirable end properties with multiple layers as suggested by Trummer.
	
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Auweter (US 20030177943) in view of Corwin (Corwin, Introductory Chemistry: Concepts and Critical Thinking, Worked Example Exercise 14.1-14.11, 6th Edition, Pearson Education, 2011, pg. 1-17).
	Regarding Claim 14, Auweter teaches dissolving the surfactant in the water (Example 5).  Auweter does not explicitly teach the dissolving including agitating; however, stirring increases the rate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.